            IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE
LEAGUE OF WOMEN VOTERS OF NORTH
CAROLINA, DONNA PERMAR, JOHN P.
CLARK, MARGARET B. CATES, LELIA
BENTLEY, REGINA WHITNEY EDWARDS,
ROBERT K. PRIDDY II, WALTER
HUTCHINS, AND SUSAN SCHAFFER,

                  Plaintiffs,

                 vs.                        Civil Action

THE NORTH CAROLINA STATE BOARD OF           No. 20-cv-457
ELECTIONS; DAMON CIRCOSTA, in his
official capacity as CHAIR OF THE
STATE BOARD OF ELECTIONS; STELLA
ANDERSON, in her official capacity
as SECRETARY OF THE STATE BOARD OF
ELECTIONS; KEN RAYMOND, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; JEFF
CARMON III, in his official
capacity as MEMBER OF THE STATE
BOARD OF ELECTIONS; DAVID C. BLACK,
in his official capacity as MEMBER
OF THE STATE BOARD OF ELECTIONS;
KAREN BRINSON BELL, in her official
capacity as EXECUTIVE DIRECTOR OF
THE STATE BOARD OF ELECTIONS; THE
NORTH CAROLINA DEPARTMENT OF
TRANSPORTATION; J. ERIC BOYETTE, in
his official capacity as
TRANSPORTATION SECRETARY; THE NORTH
CAROLINA DEPARTMENT OF HEALTH AND
HUMAN SERVICES; MANDY COHEN, in her
official capacity as SECRETARY OF
HEALTH AND HUMAN SERVICES,

                  Defendants.


                                  1


   Case 1:20-cv-00457-WO-JLW Document 11 Filed 06/05/20 Page 1 of 2
                 INDEX OF PLAINTIFF DECLARATIONS




1.      Declaration of Tomas Lopez, Executive Director of
        Democracy North Carolina
2.      Declaration of Jo Nicholas, President of the League
        of Women Voters of North Carolina
3.      Declaration of Donna Permar
4.      Declaration of John P. Clark
5.      Declaration of Margaret B. Cates
6.      Declaration of Lelia Bentley
7.      Declaration of Regina Whitney Edwards
8.      Declaration of Robert K. Priddy II
9.      Declaration of Walter Hutchins
10. Declaration of Susan Schaffer




                                    2


     Case 1:20-cv-00457-WO-JLW Document 11 Filed 06/05/20 Page 2 of 2
